

SECURITIES PURCHASE AGREEMENT, dated as of August 16, 2007 (the “Agreement”),
among ONCOVISTA, INC., a Delaware corporation with offices located at 14785
Omicron Drive, Suite 104, San Antonio, Texas 78245 (“OncoVista”); TORBJÖRN B.
LUNDQVIST, an individual residing at  1001 Christy Way, Fallbrook, CA 92028 (the
“Seller”); and AVIATION UPGRADE TECHNOLOGIES, INC., a Nevada corporation with
offices located at 1001 Christy Way, Fallbrook, CA 92028 (the “Company”).


INTRODUCTION


The Seller owns beneficially and of record an aggregate of 9,572,300 shares of
common stock, par value $0.001 per share (the “Common Stock”), of the Company,
which includes all shares of Common Stock owned beneficially or of record
thereby, or issuable upon the exercise, conversion, or exchange of securities or
obligations held by, or owed to, the Seller, which Shares represent 83.544% of
the outstanding Common Stock at the date hereof. OncoVista desires to acquire
from the Seller, and the Seller desires to sell to OncoVista, 9,562,728 of his
shares (the “Shares”), representing 83.461% of the outstanding Common Stock at
the date hereof, in accordance with, and subject to, the terms hereof.


NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties and covenants herein contained, the parties hereby agree as follows:


ARTICLE I


CERTAIN DEFINITIONS


“Additional Stock Purchase Agreements” shall mean the stock purchase agreements
referenced in Schedule B hereto.


“AUT” shall mean Automotive Upgrade Technologies, Inc., a Nevada corporation and
a wholly-owned subsidiary of the Company.


“AUT Products Liability Insurance Policies” shall have the definition assigned
thereto in Section 2.02(a)(i)(E).


“Business Day” shall mean any day which is not a Saturday or Sunday and is not a
day on which banking institutions are generally authorized or obligated to close
in the City of New York, New York.


“Closing” shall mean the closing of the purchase by OncoVista from the Seller of
the Shares.
 

--------------------------------------------------------------------------------


 
“Closing Date” shall have the definition assigned thereto in Section 2.03(a)
hereof.


“Code” shall have the definition assigned thereto in Section 3.01(d).


“Common Stock” shall have the definition assigned thereto in to introduction
hereto.


“Company” shall have the definition assigned thereto in the introductory
paragraph hereto.


“DGCL” shall mean the Delaware General Corporation Law.


“Dispose Of” shall mean to pledge, hypothecate, give away, sell, grant an option
(other than pursuant hereto) with respect to, or otherwise transfer.


“Environmental Laws” shall have the definition assigned thereto in Section
3.01(q).


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.


“Escrow Account” shall mean the escrow account established at First Republic
Bank pursuant to the Escrow Agreement.


“Escrow Agreement” shall means the Escrow Agreement, dated as of the date
hereof, among the parties hereto and Reitler Brown & Rosenblatt LLC, counsel to
OncoVista, as escrow agent.
 
“Exchange Act” shall have the definition assigned thereto in Section 3.01(a)(i).


“Existing Directors” shall have the definition assigned thereto in Section 4.04.


“Investment Company Act” shall have the definition assigned thereto in Section
3.01(n).


“Last Company Financial Statement Date” shall mean March 31, 2007.


“Last Company Financial Statements” shall mean the balance sheet, statement of
income, and statement of cash flows, and the notes thereto, of the Company as of
the Last Company Financial Statement Date.


“MAC” shall mean MAC Financial Corp., which has served as special financial
adviser in connection with the transactions contemplated hereby and in
connection herewith.


“New Directors” shall have the definition assigned thereto in Section 4.04.


“OncoVista” shall have the definition assigned thereto in the introductory
paragraph hereto.


“Purchase Price” shall have the definition assigned thereto in Section 2.01
hereof.
 
-2-

--------------------------------------------------------------------------------


 
“Reorganization” shall mean the proposed contribution to the Company by the
stockholders of OncoVista of all outstanding shares of capital stock of
OncoVista in exchange for shares of Common Stock, which transactions are
referenced in the unanimous consent of directors of the Company, dated as of
August 15, 2007 or any other transaction as a result of which OncoVista becomes
a wholly-owned subsidiary of the Company or merges with the Company.


 “SEC” shall mean the United States Securities and Exchange Commission.


“SEC Comments” shall have the definition assigned thereto in Section
2.02(a)(i)(C).


“SEC Documents” shall have the definition assigned thereto in Section
3.01(a)(i).


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Seller” shall have the definition assigned thereto in the introductory
paragraph hereto.


“Shares” shall have the definition assigned thereto in the introduction hereto.


“Taxes” shall have the definitions assigned thereto in Section 3.01(j).


“Ventana” shall mean Ventana Capital Corp., which has served as special
financial adviser in connection with the transactions contemplated hereby and in
connection herewith.


ARTICLE II


ACQUISITION AND EXCHANGE OF SHARES


Section 2.01   The Agreement. At the Closing, OncoVista shall acquire from the
Seller, and the Seller shall sell to OncoVista, the Shares in exchange for an
aggregate purchase price of US$667,000 in cash, less the amount of any
liabilities of the Company (the “Purchase Price”).


Section 2.02    Closing; Exchanges.


(a)           The Closing shall take place on the date hereof (the “Closing
Date”) at the offices of Reitler Brown & Rosenblatt LLC, 800 Third Avenue, 21st
Floor, New York, New York 10022.


(i)            No later than ten (10) calendar days from the Closing Date,
Seller shall:


(A)          deliver or cause to be delivered to OncoVista stock certificates
evidencing the Shares, registered in the name of OncoVista or its designee;


(B)           provide Escrow Agent with written instructions to deliver to
Ventana the aggregate amount of US$42,000 by certified or official bank check or
by electronic wire transfer in accordance with instructions theretofore provided
by Ventana to the Seller, as required by Section 4.06 hereof and to deliver to
the selling stockholders named in the Additional
-3-

--------------------------------------------------------------------------------


Stock Purchase Agreements all amounts payable thereto pursuant to such agreement
by the purchasers named therein;
 
(C)          cause the Company to file amendments to its 10KSB for the year
ended December 31, 2006, and for the 10QSB for the quarter ended March 31, 2007,
in response to the SEC comment letters attached as Schedule 3.01(a)(i) (the “SEC
Comments”);


(D)          cause the Company to file its corporate tax returns for the years
ended 2005 and 2006 and pay any taxes and penalties related thereto or arising
therefrom;


(E)          deliver to OncoVista evidence that the Company has been added to
the products liability insurance policies of AUT (the “AUT Products Liability
Insurance Policies”) as an additional insured; and


(F)           deliver to OncoVista evidence that the Seller has complied with
Section 4.09 hereof.


(ii)           At or before the Closing Date, OncoVista shall: 


(A)          deliver to the Escrow Account the Purchase Price by certified or
official bank check or by electronic wire transfer in accordance with
instructions theretofore provided by the Seller to OncoVista;
 
(B)          deliver to MAC the aggregate amount of US$83,000 by certified or
official bank check or by electronic wire transfer in accordance with
instructions theretofore provided by MAC to OncoVista, as required by Section
4.05 hereof; and


(C)          agree to spin off AUT to Seller in exchange for Seller’s agreement
to: (i) forgive any related party debt owed by the Company to Seller; (ii)
terminate the Licensing Agreement between the Company and Seller without any
further consideration from the Company to Seller, and (iii) indemnify the
Company against any products liability relating to the business and products of
AUT or the business of the Company prior to the transactions contemplated
hereby;


(iii)          At or before the Closing Date, the Company will deliver to
OncoVista an Officer’s Certificate in the form of Exhibit 2.02(a)(iii) hereto,
dated the Closing Date, certifying, among other things, that all
representations, warranties, covenants, and conditions set forth herein by the
Seller and the Company are true and correct as of, or have been fully performed
and complied with by, the Closing Date;


(iv)         At or before the Closing Date, the Seller will deliver to OncoVista
and the Company a certificate in the form of Exhibit 2.02(a)(iv) hereto, dated
the Closing Date, certifying that all representations, warranties, covenants,
and conditions set forth herein by the Seller and the Company are true and
correct as of, or have been fully performed and complied with by, the Closing
Date;
 
-4-

--------------------------------------------------------------------------------


 
(v)           At or before the Closing Date, OncoVista, or a duly appointed
agent thereof, will deliver to the Seller one or more Certificates in the form
of Exhibit 2.02(a)(v) hereto, dated the Closing Date, certifying that all
representations, warranties, covenants and conditions set forth herein by
OncoVista are true and correct as of, or have been fully performed and complied
with by, the Closing Date; and


(vi)          At or before the Closing Date, the Seller and OncoVista shall
execute a cross-receipt in the form of Exhibit 2.02(a)(vi) hereto.


(b)           The Shares shall be authorized, issued, and outstanding shares of
Common Stock. All Shares shall be deemed “restricted securities” as defined in
paragraph (a) of Rule 144 under the Securities Act. The acquisition by OncoVista
of the Shares shall be subject to an exemption from the registration
requirements of the Securities Act, under Section 4(1) of the Securities Act and
the rules and regulations promulgated thereunder. Certificates representing the
Shares shall bear a restrictive legend in substantially the following form:
`
The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be offered for sale, sold, or
otherwise disposed of, except in compliance with the registration provisions of
such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of the Company.
 
Section 2.03   Approval. In anticipation of this Agreement, the Board of
Directors of the Company and of OncoVista has taken all necessary and requisite
corporate and other action in order to approve this Agreement and all
transactions contemplated hereby and in connection herewith and the
Reorganization and the terms thereof.


ARTICLE III


REPRESENTATIONS AND WARRANTIES
 
Section 3.01    Representations and Warranties of the Seller and the Company.
The Seller and the Company, jointly and severally, represent and warrant to, and
agree with, OncoVista as follows:


(a)          (i)             The Common Stock has been registered under Section
12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and the Company is subject to the periodic reporting requirements of Section 13
of the Exchange Act. The Company has made available to OncoVista true, complete,
and correct copies of all forms, reports, schedules, statements, and other
documents required to be filed by it under the Exchange Act, as such documents
have been amended since the time of the filing thereof (collectively, including
all forms, reports, schedules, statements, exhibits, and other documents filed
by the Company therewith, the “SEC Documents”). Other than as disclosed on
Schedule 3.01(a)(i), the SEC
-5-

--------------------------------------------------------------------------------


Documents, including, without limitation, any financial statements and schedules
included therein, at the time filed or, if subsequently amended, as so amended,
(i) did not contain any untrue statement of a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading and (ii) complied in all respects with the applicable requirements of
the Exchange Act and the applicable rules and regulations thereunder. To the
Company’s knowledge, each director and executive officer thereof has filed with
the SEC on a timely basis all statements required by Section 16(a) of the
Exchange Act and the rules and regulations thereunder.
 
(ii)           The Company maintains disclosure controls and procedures required
by Rule 13a-15 or 15d-15 under the Exchange Act; such controls and procedures
are effective to ensure that:


(A)          all material information concerning the Company is made known on a
timely basis to the individuals responsible for the preparation of the Company’s
filings with the SEC and other public disclosure documents;


(B)           transactions are executed in accordance with management’s general
or specific authorizations;


(C)           transactions are recorded as necessary to permit preparation of
financial statements in accordance with generally accepted accounting principles
and to maintain asset accountability;


(D)          access to assets is permitted only in accordance with management’s
general or specific authorization; and


(E)           the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.


The Company has made available to OncoVista copies of, all written descriptions
of, and all policies, manuals and other documents promulgating, such disclosure
controls and procedures.  The books, records and accounts of the Company
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
all to the extent required by generally accepted accounting principles.


(iii)          The Chief Executive Officer and the Chief Financial Officer of
the Company have signed, and the Company has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002; such certifications contain no qualifications or exceptions to the matters
certified therein and have not been modified or withdrawn; and neither the
Company nor any of its officers has received notice from any governmental entity
questioning or challenging the accuracy, completeness, form or manner of filing
or submission of such certifications.


(iv)          The Company has heretofore has provided to OncoVista complete and
correct copies of all certifications filed with the SEC pursuant to Sections 302
and 906 of
 
-6-

--------------------------------------------------------------------------------


Sarbanes-Oxley Act of 2002 and hereby reaffirms, represents and warrants to
OncoVista the matters and statements made in such certificates.
 
(b)           At the date hereof and at the Closing Date:


(i)            the Common Stock is eligible to trade and be quoted on, and is
quoted on, the over-the-counter Bulletin Board market maintained by The Nasdaq
Stock Market (the “OTCBB”) and has received no notice or other communication
indicating that such eligibility is subject to challenge or review by the any
applicable regulatory agency, electronic market administrator, or exchange;


(ii)           the Company has and shall have performed or satisfied all of its
undertakings to, and of its obligations and requirements with, the SEC; and


(iii)          the Company has not, and shall not have taken any action that
would preclude, or otherwise jeopardize, the inclusion of the Common Stock for
quotation on the OTCBB.


(c)           Other than as disclosed on Schedule 3.01(a)(i), the Company has no
subsidiaries or affiliated corporation or owns any interest in any other
enterprise (whether or not such enterprise is a corporation). The Company has
been duly organized and is validly existing as a corporation in good standing
under the laws of the State of Nevada with full power and authority (corporate
and other) to own, lease and operate its respective properties and conduct its
respective business as described in the SEC Documents; except as otherwise
disclosed on Schedule 3.01(c), the Company is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
ownership or leasing of its properties or the conduct of its business requires
such qualification, except where the failure to be so qualified or be in good
standing would not have a material adverse effect on its business, prospects,
condition (financial or otherwise), and results of operations of the Company; no
proceeding has been instituted in any such jurisdiction, revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification; the Company is in possession of, and operating in compliance
with, all authorizations, licenses, certificates, consents, orders and permits
from state, federal, foreign and other regulatory authorities that are material
to the conduct of its business, all of which are valid and in full force and
effect; the Company is not in violation of its charter or bylaws or in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any material bond, debenture, note or other evidence of
indebtedness, or in any material lease, contract, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
it is a party or by which it or its properties or assets may be bound, which
violation or default would have a material adverse effect on the business,
prospects, financial condition or results of operations of the Company; and the
Company is not in violation of any law, order, rule, regulation, writ,
injunction, judgment or decree of any court, government or governmental agency
or body, domestic or foreign, having jurisdiction over the Company or over its
properties or assets, which violation would have a material adverse effect on
the business, prospects, financial condition or results of operations of the
Company taken as a whole. The SEC

-7-

--------------------------------------------------------------------------------


Documents accurately describe any corporation, association or other entity owned
or controlled, directly or indirectly, by the Company.
 
(d)           (i)           Each of the Seller and the Company has all requisite
power and authority to execute, deliver, and perform this Agreement and the
Escrow Agreement. All necessary proceedings of the Company have been duly taken
to authorize the execution, delivery, and performance of this Agreement and the
Escrow Agreement thereby. Each of this Agreement and the Escrow Agreement has
been duly authorized, executed, and delivered by the Seller and the Company,
constitutes the legal, valid, and binding obligation of each of the Seller and
the Company, and is enforceable as to the Seller and the Company in accordance
with its respective terms. Except as otherwise set forth in this Agreement, no
consent, authorization, approval, order, license, certificate, or permit of or
from, or declaration or filing with, any federal, state, local, or other
governmental authority or any court or other tribunal is required by the any
Seller or the Company for the execution, delivery, or performance of this
Agreement or the Escrow Agreement thereby. No consent, approval, authorization
or order of, or qualification with, any court, government or governmental agency
or body, domestic or foreign, having jurisdiction over the Seller or the Company
or over its respective properties or assets is required for the execution and
delivery of this Agreement or the Escrow Agreement and the consummation by the
Seller and the Company of the transactions herein and therein contemplated,
except such as may be required under the Securities Act or under state or other
securities or blue sky laws, all of which requirements have been, or in
accordance therewith will be, satisfied in all material respects. No consent of
any party to any material contract, agreement, instrument, lease, license,
arrangement, or understanding to which the Seller or the Company is a party, or
to which its or any of its respective businesses, properties, or assets are
subject, is required for the execution, delivery, or performance of this
Agreement or the Escrow Agreement; and the execution, delivery, and performance
of this Agreement and the Escrow Agreement will not violate, result in a breach
of, conflict with, or (with or without the giving of notice or the passage of
time or both) entitle any party to terminate or call a default under, entitle
any party to receive rights or privileges that such party was not entitled to
receive immediately before this Agreement was executed under, or create any
obligation on the part of the Seller or the Company to which it was not subject
immediately before this Agreement or the Escrow Agreement was executed under,
any term of any such material contract, agreement, instrument, lease, license,
arrangement, or understanding, or violate or result in a breach of any term of
the certificate of incorporation or by-laws of the Company or (if the provisions
of this Agreement are satisfied) violate, result in a breach of, or conflict
with any law, rule, regulation, order, judgment, decree, injunction, or writ of
any court, government or governmental agency or body, domestic or foreign,
having jurisdiction over the Seller or the Company or over its respective
properties or assets.


(ii)            The Seller is an individual who has reached the age majority in
his state of residence.


(e)           There is not any pending or, to the best of Seller’s and the
Company's knowledge, threatened, action, suit, claim or proceeding against the
Seller or the Company, or any of the Company’s officers or any of the respective
properties, assets or rights of the Seller or of the Company, before any court,
government or governmental agency or body, domestic or foreign,

-8-

--------------------------------------------------------------------------------


 
having jurisdiction over the Seller or the Company or over the Company’s
officers or the properties of the Seller or the Company, or otherwise that (i)
is reasonably likely to result in any material adverse change in the respective
business, prospects, financial condition or results of operations of the Seller
or the Company or might materially and adversely affect their properties, assets
or rights taken as a whole, (ii) might prevent consummation of the transactions
contemplated by this Agreement, or (iii) alleging violation of any Federal or
state securities laws.
 
(f)            The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock, of which 11,457,750 shares of Common Stock
are outstanding, and 5,000,000 shares of “blank check” preferred stock, par
value $0.001 per share, no shares of which are outstanding. Each of such
outstanding shares of Common Stock is duly and validly authorized, validly
issued, fully paid, and nonassessable, has not been issued and is not owned or
held in violation of any preemptive or similar right of stockholders. Except as
disclosed in the SEC Documents, (i) there is no commitment, plan, or arrangement
to issue, and no outstanding option, warrant, or other right calling for the
issuance of, any share of capital stock of, or any security or other instrument
convertible into, exercisable for, or exchangeable for capital stock of, the
Company, and (ii) except as described in the SEC Documents, there is outstanding
no security or other instrument convertible into or exchangeable for capital
stock of the Company. When delivered by the Seller against payment therefor in
accordance with the terms of this Agreement, the Shares will be duly and validly
issued and fully paid and nonassessable, and will be sold free and clear of any
pledge, lien, security interest, encumbrance, claim or equitable interest of any
kind; and no preemptive or similar right, co-sale right, registration right,
right of first refusal or other similar right of stockholders exists with
respect to any of the Shares or the issuance and sale thereof other than those
that have been expressly waived prior to the date hereof and those that will
automatically expire upon the execution hereof. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale or transfer of the Shares, except
as may be required under the Securities Act, the rules and regulations
promulgated thereunder or under state or other securities or blue sky laws. The
description of the Company's stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted and exercised thereunder,
set forth in the SEC Documents accurately and fairly presents the information
required to be shown with respect to such plans, arrangements, options and
rights under the Securities Act, the Exchange Act, and the rules and regulations
promulgated thereunder.  Schedule 3.01(f) hereto sets forth the options and
warrants and convertible and exchangeable securities of the Company outstanding
at the date hereof, the exercise, conversion, or exchange prices thereof, and
expiration, termination, or maturity dates thereof.
 
(g)           Stan J.H. Lee, CPA examined the financial statements of the
Company, together with the related schedules and notes, for the period from
January 1, 2006 through December 31, 2006, and Armando C. Ibarra, CPA examined
the financial statements of the Company, together with the related schedules and
notes, for the period from January 1, 2005 through December 31,
2005 (collectively, the “Auditors”), filed with the SEC as a part of the SEC
Documents, are independent accountants within the meaning of the Securities Act,
the Exchange Act, and the rules and regulations promulgated thereunder; and
except as disclosed in Schedule 3.01(a)(i), the audited financial statements of
the Company, together with the related schedules and notes, and the unaudited
financial information, forming part of the SEC Documents, fairly present and
will fairly
-9-

--------------------------------------------------------------------------------


 present the financial position and the results of operations of the Company at
the respective dates and for the respective periods to which they apply; and all
audited financial statements of the Company, together with the related schedules
and notes, and the unaudited financial information, filed with the SEC as part
of the SEC Documents, complied and will comply as to form in all material
respects with applicable accounting requirements and with the rules and
regulations of the SEC with respect hereto when filed, have been and will be
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved except as may be otherwise
stated therein (except as may be indicated in the notes thereto or as permitted
by the rules and regulations of the SEC) and fairly present and will fairly
present, subject in the case of the unaudited financial statements, to customary
year end audit adjustments, the financial position of the Company as at the
dates thereof and the results of its operations and cash flows. The procedures
pursuant to which the aforementioned financial statements have been audited are
compliant with generally accepted auditing standards. The selected and summary
financial and statistical data included in the SEC Documents present and will
present fairly the information shown therein and have been compiled on a basis
consistent with the audited financial statements presented therein. No other
financial statements or schedules are required to be included in the SEC
Documents. The financial statements referred to in this Section 3.01(g) contain
all certifications and statements required under the SEC’s Order, dated June 27,
2002, pursuant to Section 21(a)(1) of the Exchange Act (File No. 4-460), Rule
13a-14 or 15d-14 under the Exchange Act, or 18 U.S.C. Section 1350 (Sections 302
and 906 of the Sarbanes-Oxley Act of 2002) with respect to the report relating
thereto. Since the Last Company Financial Statement Date:
 
(i)            There has at no time been a material adverse change in the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of the Company;


(ii)           The Company has not authorized, declared, paid, or effected any
dividend or liquidating or other distribution in respect of its capital stock or
any direct or indirect redemption, purchase, or other acquisition of any stock
of the Company.
 
(iii)          Except as set forth in the SEC Documents, the operations and
businesses of the Company have been conducted in all respects only in the
ordinary course.
 
There is no fact known to the Company which materially adversely affects or in
the future (as far as the Company can reasonably foresee) may materially
adversely affect the financial condition, results of operations, businesses,
properties, assets, liabilities, or future prospects of the Company; provided,
however, that the Company expresses no opinion as to political or economic
matters of general applicability. The Company has made known, or caused to be
made known, to the accountants or auditors who have prepared, reviewed, or
audited the aforementioned consolidated financial statements all material facts
and circumstances which could affect the preparation, presentation, accuracy, or
completeness thereof.


(h)           Subsequent to the respective dates as of which information is
given in the SEC Documents, there has not been (i) any material adverse change
in the business, prospects, financial condition or results of operations of the
Company, (ii) any transaction committed to or
-10-

--------------------------------------------------------------------------------


consummated that is material to the Company, (iii) any obligation, direct or
contingent, that is material to the Company incurred by the Company, except such
obligations as have been incurred in the ordinary course of business, (iv) any
change in the capital stock or outstanding indebtedness of the Company or
Subsidiary that is material to the Company, (v) any dividend or distribution of
any kind declared, paid, or made on the capital stock of the Company, or (vi)
any loss or damage (whether or not insured) to the property of the Company which
has a material adverse effect on the business, prospects, condition (financial
or otherwise), or results of operations thereof.
 
(i)             At the Closing, the Company shall have no properties or assets
and the Company shall be free and clear of any pledge, lien, security interest,
encumbrance, claim or equitable interest. At the Closing, the Company shall be
party to no agreements except for this Agreement and the Additional Stock
Purchase Agreements, each of which shall be legal, valid and binding agreements,
enforceable against the Company in accordance with their respective terms. Set
forth as Schedule 3.01(i) hereto is a true and correct list of the selling
stockholders named in the Additional Stock Purchase Agreements, as well as the
shares of Common Stock to be sold thereby pursuant to such Additional Stock
Purchase Agreements. Each Additional Stock Purchase Agreement is a legal, valid
and binding agreement, enforceable against the selling stockholder named therein
in accordance with its respective terms.


(j)            Other than related party liabilities, all of which are owed to
Seller and affiliates thereof, the Company’s liabilities, in the aggregate, are
less than the Purchase Price (less the amount payable hereunder to Ventana). All
such liabilities, other than those to related parties, shall be paid at Closing
from the Escrow. At or before the Closing, all related party liabilities shall
be forgiven or otherwise extinguished. Other than as disclosed in Schedule
3.01(j), the Company has no liability of any nature, accrued or contingent,
including, without limitation, liabilities for federal, state, local, or foreign
taxes and penalties, interest, and additions to tax (“Taxes”), and liabilities
to customers or suppliers. Without limiting the generality of the foregoing, the
amounts set up as provisions for Taxes, if any, in the Last Company Financial
Statements are sufficient for all accrued and unpaid Taxes of the Company,
whether or not due and payable and whether or not disputed, under tax laws, as
in effect on the Last Company Financial Statement Date or now in effect, for the
period ended on such date and for all fiscal periods prior thereto. The
execution, delivery, and performance of this Agreement by the Company will not
cause any Taxes to be payable (other than those that may possibly be payable by
the Seller as a result of the sale of the Shares) or cause any lien, charge, or
encumbrance to secure any Taxes to be created either immediately or upon the
nonpayment of any Taxes other than on the properties or assets of the Sellers.
The Internal Revenue Service has audited and settled or the statute of
limitations has run upon all federal income tax returns of the Company and each
Seller for all taxable years up to and including the taxable year ended December
31, 2000. The Company has filed all federal, state, local, and foreign tax
returns required to be filed by it; has made available to OncoVista a true and
correct copy of each such return which was filed in the past six years; has paid
(or has established on the last balance sheet included in the last Company
Financial Statement a reserve for) all Taxes, assessments, and other
governmental charges payable or remittable by it or levied upon it or its
properties, assets, income, or franchises which are due and payable; and has
delivered to OncoVista a true and correct copy of any report as to adjustments
received by it from any taxing authority during the past six years and a
statement as to any litigation, governmental or other

-11-

--------------------------------------------------------------------------------


proceeding (formal or informal), or investigation pending, threatened, or in
prospect with respect to any such report or the subject matter of such report.
Each Seller has paid all taxes payable thereby due on or prior to the date
hereof.
 
(k)           Except as disclosed in Schedule 3.01(k), the Company does not have
any insurance; the Company has at no time been refused any insurance coverage
sought or applied for.


(l)            (i)           No labor disturbance by the employees of the
Company exists or, to the best of the Company’s knowledge, is imminent. The
Company is not aware of any existing or imminent labor disturbance by the
employees of any principal suppliers or customers of the Company that might be
expected to result in any material adverse change in the business, prospects,
financial condition, or results of operations of the Company. No collective
bargaining agreement exists with any of the Company’s employees and, to the best
of each Seller’s and the Company's knowledge, no such agreement is imminent.


(ii)           The Company does not have, or contribute to, and has never
maintained or contributed to, any pension, profit-sharing, option, other
incentive plan, or any other type of Employee Benefit Plan (as defined in
Section 3(3) of ERISA) or Pension Plan (as defined in ERISA) and the Company
does not have any obligation to or customary arrangement with employees for
bonuses, incentive compensation, vacations, severance pay, sick pay, sick leave,
insurance, service award, relocation, disability, tuition refund, or other
benefits, whether oral or written.
 
(m)          The Company owns or possesses the right to use all patents, patent
rights, inventions, trade secrets, know-how, trademarks, service marks, trade
names, logos, and copyrights described or referred to in the SEC Documents as
owned by or used by it or that are necessary to conduct its respective
businesses as described in the SEC Documents; the Company has not received any
notice of, or has knowledge of, any infringement of or conflict with asserted
rights of the Company by others with respect to any patents, patent rights,
inventions, trade secrets, know-how, trademarks, service marks, trade names,
logos, or copyrights described or referred to in the SEC Documents as owned by
or used by it; and the Company has not received any notice of, or has no
knowledge of, any infringement of, or conflict with, asserted rights of others
with respect to any patents, patent rights, inventions, trade secrets, know-how,
trademarks, service marks, trade names, logos, or copyrights described or
referred to in the SEC Documents as owned by or used by it or which,
individually or in the aggregate, in the event of an unfavorable decision,
ruling or finding, would have a material adverse effect on the business,
prospects, financial condition or results of operations of the Company.


(n)           The Company has been advised concerning the Investment Company Act
of 1940, as amended (the “Investment Company Act”), and the rules and
regulations thereunder, and has in the past conducted, and intends in the
future, to conduct its affairs in such a manner as to ensure that it is not and
will not become an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act and such
rules and regulations.
 
-12-

--------------------------------------------------------------------------------


 
(o)          (i)             The Company has not, and no person or entity acting
on behalf or at the request of the Company has,at any time during the last five
years (i) made any unlawful contribution to any candidate for foreign office or
failed to disclose fully any contribution in violation of law, or (ii) made any
payment to any federal or state governmental officer or official, or other
person charged with similar public or quasi-public duties, other than payments
required or permitted by the laws of the United States or any other applicable
jurisdiction.


(ii)           Neither Company, nor, to the best knowledge of the Seller nor the
Company, any director, officer, agent, employee, or other person associated
with, or acting on behalf of, the Company, has, directly or indirectly: used any
corporate funds for unlawful contributions, gifts, entertainment, or other
unlawful expenses relating to political activity; made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds; violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment. The
Company's internal accounting controls and procedures are sufficient to cause
the Company to comply in all respects with the Foreign Corrupt Practices Act of
1977, as amended.


(iii)          Neither the Seller or the Company, nor any officer, director or
affiliate of the Company, has been, within the five years ending on the Closing
Date, a party to any bankruptcy petition against such person or against any
business of which such person was affiliated; convicted in a criminal proceeding
or subject to a pending criminal proceeding (excluding traffic violations and
other minor offenses); subject to any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining, barring, suspending or
otherwise limiting their involvement in any type of business, securities or
banking activities; or found by a court of competent jurisdiction in a civil
action, by the SEC or the Commodity Futures Trading Commission to have violated
a federal or state securities or commodities law, and the judgment has not been
reversed, suspended or vacated.


(p)           The Company has not, and no person acting on behalf thereof, has
taken or will take, directly or indirectly, any action designed to, or that
might reasonably be expected to cause or result in, stabilization in violation
of law, or manipulation, of the price of the Common Stock to facilitate the sale
or resale of the Shares.


(q)           Except as set forth in the SEC Documents, (i) the Company is in
compliance in all material respects with all rules, laws and regulations
relating to the use, treatment, storage and disposal of toxic substances and
protection of health or the environment (“Environmental Laws”) that are
applicable to its business, (ii) the Company has not received notice from any
governmental authority or third party of an asserted claim under Environmental
Laws, which claim is required to be disclosed in the SEC Documents, (iii) to the
best knowledge of the Company, the Company is not likely to be required to make
future material capital expenditures to comply with Environmental Laws (iv) no
property which is owned, leased or occupied by the Company has been designated
as a Superfund site pursuant to the Comprehensive Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601, et seq.), or otherwise
designated as a
-13-

--------------------------------------------------------------------------------


contaminated site under applicable state or local law, and (v) the Company is
not in violation of any federal or state law or regulation relating to
occupational safety or health.
 
(r)            There are no outstanding loans, advances or guarantees of
indebtedness by the Company to, or for the benefit of, any of the officers,
directors,or director-nominees of the Company or any of the members of the
families of any of them, except as disclosed in the SEC Documents.


(s)           The Company has not incurred any liability, direct or indirect,
for finders' or similar fees on behalf of or payable by the Company or OncoVista
in connection with the Transaction Agreements or any other transaction involving
the Company and OncoVista, except as otherwise disclosed herein.


(t)            No stockholder of the Company has any right to request or require
the Company to register the sale of any shares owned by such stockholder under
the Securities Act on any registration statement.


(u)           The Company is in compliance with, and is not in violation of,
applicable federal, state, local or foreign statutes, laws and regulations
(including without limitation, any applicable building, zoning or other law,
ordinance or regulation) affecting its properties or the operation of its
business, including, without limitation, Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated pursuant thereto or thereunder. The Company is
not subject to any order, decree, judgment or other sanction of any court,
administrative agency or other tribunal.


(v)          (i)             The Shares are owned of record and beneficially
held by the Seller free and clear of any security interest, pledge, mortgage,
lien (including, without limitation, environmental and tax liens), charge,
encumbrance, adverse claim, preferential arrangement or restriction of any kind,
including, without limitation, any restriction on the use, voting, transfer
(except as otherwise provided herein), receipt of income or other exercise of
any attributes of ownership. The Shares are not subject to any options,
warrants, convertible securities or other rights, agreements, arrangements or
commitments of any character relating to interests therein. There are no voting
trusts, member agreements, proxies, or other agreements or understandings in
effect with respect to the voting or transfer of any of the Shares. Other than
the Shares, the Seller owns beneficially or of record, no shares of capital
stock or other securities of the Company, and do not own beneficially or of
record, any securities exercisable for, or convertible into or exchangeable for,
securities of the Company.


(ii)            The Seller acquired the Shares from the Company in private
transactions not involving a public offering and, on the dates of such
acquisitions, the Seller paid the full purchase price therefor. The Shares are
“restricted securities” as defined in Rule 144(a) under the Securities Act.
 
-14-

--------------------------------------------------------------------------------


 
(iii)          Neither the Seller nor any affiliate thereof knows of any
material adverse information regarding the current or prospective operations of
the Company which has not been publicly disclosed.


(w)           All brochures, product information, business cards, etc. and
operations are done through the Company’s subsidiary, AUT. However, the bank
account and billing is done through the Company.


Section 3.02    Representations and Warranties of OncoVista. OncoVista hereby
represents and warrants to, and agrees with, Seller:


(a)           OncoVista has all requisite power and authority to execute,
deliver, and perform this Agreement and the Escrow Agreement. All necessary
proceedings of OncoVista have been duly taken to authorize the execution,
delivery, and performance of this Agreement and the Escrow Agreement thereby.
Each of this Agreement and the Escrow Agreement has been duly authorized,
executed, and delivered by OncoVista, constitutes the legal, valid, and binding
obligation of OncoVista, and is enforceable as to OncoVista in accordance with
its respective terms. Except as otherwise set forth in this Agreement, no
consent, authorization, approval, order, license, certificate, or permit of or
from, or declaration or filing with, any federal, state, local, or other
governmental authority or any court or other tribunal is required by OncoVista
for the execution, delivery, or performance of this Agreement or the Escrow
Agreement thereby. No consent, approval, authorization or order of, or
qualification with, any court, government or governmental agency or body,
domestic or foreign, having jurisdiction over OncoVista or over its respective
properties or assets is required for the execution and delivery of this
Agreement and the Escrow Agreement and the consummation by OncoVista of the
transactions herein contemplated, except such as may be required under the
Securities Act or under state or other securities or blue sky laws, all of which
requirements have been, or in accordance therewith will be, satisfied in all
material respects. No consent of any party to any material contract, agreement,
instrument, lease, license, arrangement, or understanding to which OncoVista is
a party, or to which its or any of its businesses, properties, or assets are
subject, is required for the execution, delivery, or performance of this
Agreement and the Escrow Agreement; and the execution, delivery, and performance
of this Agreement and the Escrow Agreement will not violate, result in a breach
of, conflict with, or (with or without the giving of notice or the passage of
time or both) entitle any party to terminate or call a default under, entitle
any party to receive rights or privileges that such party was not entitled to
receive immediately before this Agreement or the Escrow Agreement was executed
under, or create any obligation on the part of OncoVista to which it was not
subject immediately before this Agreement or the Escrow Agreement was executed
under, any term of any such material contract, agreement, instrument, lease,
license, arrangement, or understanding, or violate or result in a breach of any
term of the operating agreement of the Company or (if the provisions of this
Agreement are satisfied) violate, result in a breach of, or conflict with any
law, rule, regulation, order, judgment, decree, injunction, or writ of any
court, government or governmental agency or body, domestic or foreign, having
jurisdiction over OncoVista or over its properties or assets.


(b)           OncoVista is an “accredited investor” as defined in Rule 501 of
Regulation D under the Securities Act. OncoVista is acquiring the Shares for its
own account (and not for the account
-15-

--------------------------------------------------------------------------------


of others) for investment and not with a view to the distribution or resale
thereof in violation of the Securities Act. OncoVista understands that it may
not sell or otherwise Dispose Of such Shares in the absence of either an
effective registration statement under the Securities Act or an exemption from
the registration provisions of the Securities Act. OncoVista acknowledges being
informed that the shares of Common Stock acquired thereby shall be unregistered,
shall be “restricted securities” as defined in Rule 144(a) under the Securities
Act, and must be held indefinitely unless (i) they are subsequently registered
under the Securities Act, or (ii) an exemption from such registration is
available. OncoVista further acknowledges that the Company does not have an
obligation to currently register such securities for the account of OncoVista.
 
(c)           By virtue of OncoVista’s position, it has access to the same kind
of information which would be available in a registration statement filed under
the Securities Act. OncoVista acknowledges that it has been afforded access to
all material information which it has requested relevant to its decision to
acquire the Shares to acquired thereby and to ask questions of the Company’s
management and that, except as set forth herein, neither Seller or the Company
nor anyone acting on behalf of the Seller or the Company, has made any
representations or warranties to OncoVista which have induced, persuaded, or
stimulated OncoVista to acquire such Shares.
 
(d)           Either alone, or together with their investment advisor(s),
OncoVista has the knowledge and experience in financial and business matters to
be capable of evaluating the merits and risks of the prospective investment in
the Shares to be acquired thereby, and OncoVista is and will be able to bear the
economic risk of the investment in such Shares.
 
(e)            The information contained in OncoVista’s private placement
memorandum dated July 25, 2007, as amended by Supplement No. 1 thereto, dated
July 30, 2007 (the “PPM”) and attached hereto as Exhibit 3.02(e), is completely
accurate in all material respects and does not contain or omit any information
that would make the information contained therein misleading in any material
respects. Since July 25, 2007:
 
(i)             There has at no time been a material adverse change in the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of OncoVista;
 
(ii)           OncoVista has not authorized, declared, paid, or effected any
dividend or liquidating or other distribution in respect of its capital stock or
any direct or indirect redemption, purchase, or other acquisition of any stock
of OncoVista; and
 
(iii)          Except as set forth in the PPM, the operations and businesses of
OncoVista have been conducted in all respects only in the ordinary course.
 
There is no fact known to OncoVista which materially adversely affects or in the
future (as far as OncoVista can reasonably foresee) may materially adversely
affect the financial condition, results of operations, businesses, properties,
assets, liabilities, or future prospects of OncoVista; provided, however, that
OncoVista expresses no opinion as to political or economic matters of general
applicability. OncoVista has made known, or caused to be made known, to the
accountants or auditors who have prepared, reviewed, or audited the
aforementioned consolidated financial statements all material facts and
circumstances which could affect the preparation, presentation, accuracy, or
completeness thereof.
 
-16-

--------------------------------------------------------------------------------


 
(f)            Subsequent to July 25, 2007, except relating to the transactions
contemplated hereby, there has not been (i) any material adverse change in the
business, prospects, financial condition or results of operations of OncoVista,
(ii) any transaction committed to or consummated that is material to OncoVista,
(iii) any obligation, direct or contingent, that is material to OncoVista
incurred by OncoVista, except such obligations as have been incurred in the
ordinary course of business, (iv) any change in the outstanding indebtedness of
OncoVista that is material to OncoVista, (v) any dividend or distribution of any
kind declared, paid, or made on the capital stock of OncoVista, or (vi) any loss
or damage (whether or not insured) to the property of OncoVista which has a
material adverse effect on the business, prospects, condition (financial or
otherwise), or results of operations thereof.


ARTICLE IV


ADDITIONAL COVENANTS


Section 4.01   Indemnity. The Seller agrees to indemnify and hold harmless
OncoVista and its officers, directors, employees, counsel, agents, and
stockholders, in each case past, present, or as they may exist at any time after
the date of this Agreement, and each person, if any, who controls, controlled,
or will control any of them within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Securities Exchange Act of 1934, as amended, against
any and all losses, liabilities, damages, and expenses whatsoever (which shall
include, for all purposes of this Article IV, but not be limited to, counsel
fees and any and all expenses whatsoever incurred in investigating, preparing,
or defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation) as and when incurred arising out of, based upon, or in connection
with (a) any material breach of any representation, warranty, covenant, or
agreement of the Seller or the Company contained in this Agreement, (b) if the
Closing takes place, any act or alleged omission occurring at or prior to the
Closing (including without limitation any which arise out of, are based upon, or
are in connection with any of the transactions contemplated hereby) which
subjects OncoVista to damages related to the intentional act or intentional
omission, (c) the SEC Comments, (d) the products of AUT or the Company, if any,
and (e) any claim arising out of the transactions contemplated by the Additional
Stock Purchase Agreements. The foregoing agreement to indemnify shall be in
addition to any liability Seller, the Company or AUT may otherwise have,
including liabilities arising under this Agreement.
 
Section 4.02   Stockholders; Other Securities. The Seller hereby agrees that
immediately prior to the Closing, the Company will have at least 100
stockholders. Prior to the date of this Agreement, all of the Company’s
outstanding convertible debt, options, warrants and all other indebtedness of
the Company shall have been converted to shares of Common Stock.


Section 4.03    Assets and Liabilities. At the Closing, the Company shall have
no assets and no liabilities.


Section 4.04   Corporate Governance. At the Closing, (a) the Board of Directors
of the

-17-

--------------------------------------------------------------------------------


Company shall consist of one current director (the “Existing Director”), who
shall resign immediately thereafter, and two directors appointed by OncoVista
(the “New Directors”), and (b) all officers of the Company shall resign and the
Board of Directors shall appoint the designees of OncoVista as the sole officers
thereof.
 
Section 4.05   Payment to MAC. At the Closing, OncoVista shall pay to, or as
directed by MAC, the sum of $83,000. MAC shall be entitled to enforce the
covenant set forth in this Section 4.05 against OncoVista only.


Section 4.06   Payment to Ventana. At the Closing, the Seller shall pay to, or
as directed by Ventana, the sum of $42,000. Ventana shall be entitled to enforce
the covenant set forth in this Section 4.06 as against Seller only.


Section 4.07   Insurance. Seller and AUT shall cause OncoVista to be listed as
an “additionally insured” on AUT Products Liability Insurance Policy.


Section 4.08   SEC Comments. The Seller, at the expense of the Company, shall
take all such further acts as shall be required to resolve the SEC Comments.


Section 4.09   Additional Stock Purchase Agreements. At the Closing, the
payments required to be made to the selling stockholders named in the Additional
Stock Purchase Agreements by the purchasers named therein shall be made by the
Seller on behalf of the purchasers named therein, which payments shall
constitute a portion of, and shall be paid from, the Purchase Price.


ARTICLE V


MISCELLANEOUS
 
Section 5.01   Expenses. Whether or not the transactions contemplated in this
Agreement are consummated, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, will be paid by the
party incurring such expense or as otherwise agreed to herein.


Section 5.02   Necessary Actions. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.
In the event at any time after the Closing, any further action is necessary or
desirable to carry out the purposes of this Agreement, the Seller, the proper
executive officers and/or directors of the Company, or OncoVista, as the case
may be, will take all such necessary action.
 
Section 5.03   Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested
 
-18-

--------------------------------------------------------------------------------


or by the most nearly comparable method if mailed from or to a location outside
of the United States or by Federal Express, Express Mail, or similar overnight
delivery or courier service or delivered (in person or by telecopy, telex, or
similar telecommunications equipment) against receipt to the party to which it
is to be given at the address of such party set forth in the introductory
paragraph to this Agreement (or to such other address as the party shall have
furnished in writing in accordance with the provisions of this Section 5.03.)
Any notice shall be addressed to the attention of the Corporate Secretary. A
copy of any and all notices to OncoVista shall be delivered in accordance with
this section to Reitler Brown & Rosenblatt LLC, 800 Third Avenue, 21st Floor,
New York 10022, Attention: Robert Steven Brown, Esq. A copy of any and all
notices to Seller shall be delivered in accordance with this section to Torbjorn
Lundqvist at 1001 ChristyWay, Fallbrook, CA 92028 with a copy to Abrams
Garfinkel Margolis Bergson LLP, 4100 Newport Place, Suite 830, Newport Beach, CA
92660, Attention: Deron M. Colby, Esq. Any notice or other communication given
by certified mail (or by such comparable method) shall be deemed given at the
time of certification thereof (or comparable act), except for a notice changing
a party's address which will be deemed given at the time of receipt thereof. Any
notice given by other means permitted by this Section 5.03 shall be deemed given
at the time of receipt thereof.


Section 5.03   Parties in Interest.Except as expressly provided in Sections 4.01
and 4.05 hereof, this Agreement will inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns. Nothing in this
Agreement is intended to confer, expressly or by implication, upon any other
person any rights or remedies under or by reason of this Agreement.


Section 5.04    Entire Agreement; Modification. This Agreement sets forth the
entire understanding of the parties with respect to the subject matter hereof
(except as provided in Section 5.04), supersedes all existing agreements among
them concerning such subject matter, and may be modified only by a written
instrument duly executed by each party hereto.


Section 5.05   Availability of Equitable Remedies. Since a breach of the
provisions of this Agreement could not adequately be compensated by money
damages, any party shall be entitled, in addition to any other right or remedy
available to it, to an injunction restraining such breach or threatened breach
and to specific performance of any such provision of this Agreement, and no bond
or other security shall be required in connection therewith, and the parties
hereby consent to the issuance of such an injunction and to the ordering of
specific performance.
 
Section 5.06   Survival. Each of the covenants, agreements, representations, and
warranties contained in this Agreement shall survive the Closing Date until the
date 18 months thereafter. The statements contained in any document executed by
either the Seller or the Company relating hereto or delivered to OncoVista in
connection with the transactions contemplated hereby or thereby, or in any
statement, certificate, or other instrument delivered by, or on behalf of,
either the Seller or the Company pursuant hereto or thereto or delivered to
OncoVista in connection with the transactions contemplated hereby or thereby
shall be deemed representations and warranties, covenants and agreements, or
conditions, as the case may be, of the Seller or the Company, respectively,
hereunder for all purposes of this Agreement (including all statements,
certificates, or other instruments delivered pursuant hereto or thereto or
delivered in connection with this Agreement, or any of the other transactions
contemplated hereby). The
 
-19-

--------------------------------------------------------------------------------


statements contained in any document executed by OncoVista relating hereto or
delivered to either the Seller or the Company in connection with the
transactions contemplated hereby or thereby, or in any statement, certificate,
or other instrument delivered by, or on behalf of, OncoVista pursuant hereto or
thereto or delivered to either the Seller or the Company in connection with the
transactions contemplated hereby or thereby shall be deemed representations and
warranties, covenants and agreements, or conditions, as the case may be, of
OncoVista hereunder for all purposes of this Agreement (including all
statements, certificates, or other instruments delivered pursuant hereto or
thereto or delivered in connection with this Agreement, or any of the other
transactions contemplated hereby).
 
Section 5.07   Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the Seller, the Company, and OncoVista, and
their respective successors and assigns; provided, however, that no party hereto
shall have the right to assign its rights and obligations hereunder without the
prior written consent of the other parties hereto.


Section 5.08    Counterpart. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all together will
constitute one document. The delivery by facsimile of an executed counterpart of
this Agreement will be deemed to be an original and will have the full force and
effect of an original executed copy.


Section 5.09    Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision hereof will
not affect the validity or enforceability of any of the other provisions hereof.
If any provisions of this Agreement, or the application thereof to any person or
any circumstance, is illegal, invalid or unenforceable, (a) a suitable and
equitable provision will be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision, and (b) the remainder of this Agreement and the
application of such provision to other persons or circumstances will not be
affected by such invalidity or unenforceability, nor will such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.


Section 5.10  Headings. The Article and Section headings are provided herein for
convenience of reference only and do not constitute a part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.


Section 5.11   Governing Law. This Agreement will be deemed to be made in and in
all respects will be interpreted, construed and governed by and in accordance
with the law of the State of New York, without regard to the conflict of law
principles thereof.


[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
-20-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in a manner legally binding upon them as of the date first above
written.
 

        ONCOVISTA, INC.  
   
   
    By:   /s/ Alexander Weis    

--------------------------------------------------------------------------------

Name: Alexander L. Weis, Ph.D.    
Title: Chairman of the Board of Directors,
Chief Executive Officer, and
President
           
/s/ Torbjorn Lundqvist

--------------------------------------------------------------------------------

Torbjorn B. Lundqvist
   

 

       
AVIATION UPGRADE TECHNOLOGIES, INC.
 
   
   
    By:   /s/ Torbjorn Lundqvist  

--------------------------------------------------------------------------------

Name: Torbjorn B. Lundqvist  
Title: Chairman of the Board of Directors,
Chief Executive Officer, and
President

 
-21-

--------------------------------------------------------------------------------


 
List of Schedules and Exhibits
 
Schedule 3.01(a)(i)
SEC Comment Letters
Schedule 3.01(c)
Disclosure Re: Parent CA Qualification and Subsidiary Nevada Qualification
Schedule 3.01(f)
Options, Warrants, and Convertible and Exchangeable Securities
Schedule 3.01(i)
Schedule of Additional Stock Purchase Agreements and the Selling Stockholders
Named therein
Schedule 3.01(j)
List of Current Non-Affiliate Liabilities
Schedule 3.01(k)
Insurance Policies
   
Exhibit 2.02(a)(iii)
Company Officers’ Certificate
Exhibit 2.02(a)(iv)
Seller’s Certificate
Exhibit 2.02(a)(v)
OncoVista Officers’ Certificate
Exhibit 2.02(a)(vi)
Cross-Receipt
Exhibit 3.02(e)
OncoVista Private Placement Memorandum dated July 25, 2007, as amended and
Supplemented by Supplement No., dated July 30, 2007

 
-22-

--------------------------------------------------------------------------------


 